           Case 3:20-cv-04466-VC Document 9 Filed 07/10/20 Page 1 of 3




1    STEPTOE & JOHNSON LLP                           STEPTOE & JOHNSON LLP
     Anthony J. Anscombe                             Sarah D. Gordon, pro hac vice
2    State Bar No. 135883                            forthcoming
     aanscombe@steptoe.com                           sgordon@steptoe.com
3    1 Market Plaza, Spear Tower, Suite 3900         1330 Connecticut Ave NW
     San Francisco, CA 94105                         Washington, DC 20036
4    Telephone: (415) 365-6700                       Telephone: (202) 429-8005
     Facsimile: (415) 365-6699                       Facsimile: (202) 429-3902
5
6
     STEPTOE & JOHNSON LLP
7    Melanie A. Ayerh, State Bar No. 303211
     mayerh@steptoe.com
8    633 West Fifth Street, Suite 1900
     Los Angeles, CA 90071-3033
9    Telephone: (213) 439-9432
     Facsimile: (213) 439-9599
10
11   Attorneys for Defendants,
12   HARTFORD FIRE INSURANCE COMPANY and
     SENTINEL INSURANCE COMPANY, LIMITED
13
14                       UNITED STATES DISTRICT COURT
15                     NORTHERN DISTRICT OF CALIFORNIA
16
17   FOUNDER INSTITUE                   )          Case No.: 5:20-cv-04466
     INCORPORATED, a Delaware           )
18                                      )
     Corporation,                       )          STIPULATION TO EXTEND TIME
19                Plaintiff,            )          TO RESPOND TO THE FIRST
                                        )
20                                      )          AMENDED COMPLAINT
            vs.                         )
21                                      )
                                        )
22   HARTFORD FIRE INSURANCE            )
     COMPANY, a corporation doing       )
                                        )          Judge: Mag. Judge Nathanael Cousins
23   business in California; SENTINEL   )          Dept: 5
24   INSURANCE COMPANY, LIMITED, )                 FAC Served: June 8, 2020
                                        )
     a corporation doing business in    )          Current Response Deadline: July 13,
25                                      )
     California; and DOES 1 through 50,            2020
26   inclusive,                         )
                                        )          New Response Deadline: July 27, 2020
27                Defendants.           )
     ________________________________
28


                                               1
     STIPULATION TO EXTEND TIME TO RESPOND TO THE FIRST AMENDED
                             COMPLAINT
                                                                        DOC. # DC-15678610 V.1
           Case 3:20-cv-04466-VC Document 9 Filed 07/10/20 Page 2 of 3




1          TO THE CLERK OF THE COURT AND ALL PARTIES OF
2    RECORD:
3          Pursuant to Local Rule 6-1(a) of the United States District Court for the
4    Northern District of California, Plaintiff Founder Institute Incorporated
5    (“Plaintiff”) and Defendants Hartford Fire Insurance Company and Sentinel
6    Insurance Company, Ltd. (“Defendants”) (collectively the “Parties”), by and
7    through their respective counsel, hereby stipulate and agree as follows:
8          WHEREAS, on April 16, 2020, Plaintiff filed a Complaint against
9    Defendants in the Superior Court of California, County of Santa Clara, Case No.:
10   20CV366110 and on May 22, 2020, Plaintiff filed a First Amended Complaint
11   (“FAC”) (ECF No. 1-1);
12         WHEREAS, Defendants were served with the FAC on June 8, 2020;
13         WHEREAS, Defendants filed a Notice of Removal to the Northern District
14   of California on July 6, 2020 (ECF No.1);
15         WHEREAS, Defendants’ current deadline to respond to the FAC is July 13,
16   2020 (See FRCP 81(c)(2));
17         WHEREAS, on July 9, 2020, counsel for the Parties met and conferred, and
18   agreed to extend the time for Defendants to respond to the FAC by two weeks up
19   to and including July 27, 2020;
20         WHEREAS, the interests of justice and judicial efficiency will be furthered
21   by continuing the date by which Defendants must respond to the FAC;
22         WHEREAS, by stipulating to the extension herein will not alter the date of
23   any event or any deadline already fixed by Court Order;
24         NOW, THEREFORE, the Parties, by and through their respective
25   undersigned counsel, hereby stipulate that the time for Defendants to respond to
26   Plaintiff’s FAC in this action shall be extended up to and including July 27, 2020.
27   ///
28   ///

                                               2
     STIPULATION TO EXTEND TIME TO RESPOND TO THE FIRST AMENDED
                             COMPLAINT
                                                                         DOC. # DC-15678610 V.1
             Case 3:20-cv-04466-VC Document 9 Filed 07/10/20 Page 3 of 3




1            IT IS SO STIPULATED.
2
3    DATED: July 10, 2020                   STEPTOE & JOHNSON LLP
4
5                                           By:    /s/ Melanie A. Ayerh
6                                                  Anthony J. Anscombe
                                                   Sarah D. Gordon
7                                                  Melanie A. Ayerh
8
                                            Counsel for Defendants,
9                                           HARTFORD FIRE INSURANCE
10                                          COMPANY and SENTINEL INSURANCE
                                            COMPANY, LIMITED
11
12   DATED: July 10, 2020                   SANJIV N. SINGH, A PROFESSIONAL
                                            LAW CORPORATION
13
14                                          By:    /s/ Sanjiv N. Singh
15                                                 Sanjiv N. Singh
16
                                            Counsel for Plaintiff,
17                                          FOUNDER INSTITUTE
18                                          INCORPORATED
19
20
21                                       ATTESTATION
22           In accordance with Civil Local Rule 5-1(i)(3), I, Melanie A. Ayerh, have
23   obtained concurrence in the filing of this document from the other signatory listed
24   here.
25
26
27
28


                                               3
     STIPULATION TO EXTEND TIME TO RESPOND TO THE FIRST AMENDED
                             COMPLAINT
                                                                         DOC. # DC-15678610 V.1
